Citation Nr: 0906250	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  07-10 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability, claimed as a stomach problem.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to 
December 2001.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the benefits sought on appeal. 


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
Veteran currently has a gastrointestinal disability that was 
incurred in or aggravated by service.


CONCLUSION OF LAW

Service connection for a gastrointestinal disability is not 
warranted.  38 U.S.C.A. § 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In July 2005, prior to the initial adjudication of the claim, 
the Veteran was notified of the evidence not of record that 
was necessary to substantiate the claim.  She was told that 
she needed to provide the names of persons, agency, or 
company who had additional records to help decide her claim.  
She was informed that VA would attempt to obtain review her 
claim and determine what additional information was needed to 
process her claim, schedule a VA examination if appropriate, 
obtain VA medical records, obtain service records, and obtain 
private treatment reports as indicated.

There is no allegation from the Veteran that she has any 
evidence in her possession that is needed for a full and fair 
adjudication of this claim.

The Veteran was given notice of what type of information and 
evidence she needed to substantiate a claim for an increased 
rating in March 2006 and November 2008 should her service 
connection claim be granted.  It is therefore inherent in the 
claim that the Veteran had actual knowledge of the rating 
element of an increased rating claim.
Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the Veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  In June 2006, the Board remanded this case for the 
purpose of obtaining an examination for the Veteran's 
gastrointestinal disability.  The examination was for an 
opinion as to whether the Veteran had a current 
gastrointestinal disorder, and if so, whether any current 
gastrointestinal disorder was related to her service.  In 
July 2008, the RO scheduled a VA examination but sent notice 
of the VA examination to the wrong address.  The RO then 
verified the Veteran's address and scheduled a VA examination 
in August 2008 and sent the Veteran notice of the same and 
left a voicemail message for her concerning the examination.  
However, the Veteran did not appear for the August 2008 VA 
examination.  There is no indication that the Veteran did not 
received the most recent notification and more significantly, 
the Veteran has not provided good cause for failing to appear 
for the examination.  As a result, the Board does not have 
before it the information which it had sought upon remand, 
and must come to a determination on the basis of information 
already included in the record.  38 C.F.R. § 3.655 (2008).  
The Board reminds the Veteran that the duty to assist is not 
a one-way street.  If a Veteran wishes help, she cannot 
passively wait for it in those circumstances where she may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a gastrointestinal 
disability.  The competent medical evidence does not indicate 
that the veteran currently has a diagnosed gastrointestinal 
disability.

The Veteran's service medical records include a June 1996 
entrance examination which is void of findings, complaints, 
symptoms, or a diagnosis of a gastrointestinal disability.  
In a June 1996 report of medical history, the Veteran denied 
having any stomach, liver, or intestinal trouble.  However, 
in July 1998 she was diagnosed with viral GE 
(gastroenteritis) which was listed as a temporary (minor) 
problem in her Master Problem List. In July 1999, she 
complained of lower stomach pain, nausea, and vomiting, and 
diarrhea.  The assessment was abdominal pain.  Other records 
dated in July 1999 show diagnosis of right ovarian cysts.  In 
February 2000, she complained of pain in the lower abdomen 
and back and was diagnosed with an ectopic pregnancy.

VA medical records dated in February 2002 reflect the 
Veteran's complaints of nausea and dizziness and a diagnosis 
of gastroenteritis.

Private medical records dated in June 2005 reflect a 
diagnosis of gastritis without hemorrhage.  A June 2005 
emergency room record reflects the Veteran's complaints of 
diarrhea, nausea, vomiting, indigestion, hematochezia, 
hematemesis, and a loss of appetite.  The assessment was 
abdominal pain and vomiting.

The Board finds that the post-service medical records do not 
demonstrate that the veteran currently has a currently 
diagnosed gastrointestinal disability that is related to her 
service.  The veteran was treated for one temporary episode 
of gastroenteritis in service.  While she has been diagnosed 
with gastroenteritis and gastritis after separation from 
service, the evidence does not show that condition is related 
to her service or to treatment in service.  VA was unable to 
obtain an opinion regarding any possible relationship because 
the Veteran failed to appear for her scheduled examination.  
Therefore, the claim is being adjudicated based on the 
evidence of record.  38 C.F.R. § 3.655 (2008).

The Board recognizes Veteran's contentions as to the 
diagnosis and relationship between his service and the 
claimed disability.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As laypersons, however, they are not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the Veteran is competent to give 
evidence about what she experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, her assertions 
do not constitute competent medical evidence that she 
currently suffers from a gastrointestinal disability that is 
a result of or related to her service or to complaints in 
service.  The evidence does not show that any ulcer 
manifested to a compensable degree within one year of her 
separation from service, so presumptive service connection is 
also not warranted.  38 C.F.R. §§ 3.307, 3.309 (2008).

The Board finds that there are no post-service medical 
records that demonstrate that the veteran currently has a 
diagnosed gastrointestinal disability that is related to her 
service or complaints during service.  The evidence in 
service clearly shows that the gastroenteritis was viral and 
temporary, thus acute and transitory. 

Although the record indicates that the Veteran was treated 
for viral gastroenteritis during service, there is no 
evidence that any current gastrointestinal disability is 
related to that treatment.  The Board notes that this case 
was remanded in June 2008 to ascertain whether the Veteran 
had a currently diagnosed gastrointestinal disorder and if 
so, whether the same was related to her service.  However, 
the Veteran failed to report for a VA examination.  In the 
absence of competent medical evidence showing a current 
disability, service connection must be denied.  The Board 
finds that there is no evidence that any such disability is 
related to any event, injury, or disease in service.

As the preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a gastrointestinal disability is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


